Citation Nr: 1640027	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  08-23 010A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a left knee lateral meniscus tear, post-meniscectomy (left knee disability) prior to October 4, 2010, and in excess of 20 percent from October 4, 2010.

2. Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD) and Crohn's colitis with anemia prior to December 1, 2015, and in excess of 60 percent from December 1, 2015.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from March 1997 to September 1997 and April 2003 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection for a gastrointestinal disability at 10 percent disabling, and a left knee disability with a noncompensable rating.  

In a July 2008 rating decision, the RO increased the rating for gastrointestinal disability from 10 to 30 percent effective December 23, 2006, the date of the claim for service connection.  Additionally, in a November 2011 rating decision, the RO increased the rating for left knee disability from 0 to 20 percent effective October 4, 2010 the date of the VA examination that showed the increase.  Finally, in a December 2015 rating decision, the RO increased the Veteran's initial rating for left knee disability to 10 percent effective December 23, 2006, the date of the claim for service connection, and increased the Veteran's rating for her gastrointestinal disorder to 60 percent effective December 1, 2015.  As these increases did not constitute a full grant of the benefits sought, the Veteran's claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

According to records in the claims file the Veteran previously requested a Travel Board hearing before a Veterans Law Judge at the RO.  However, the Veteran did not appear on the scheduled May 2010 hearing date.  She has not since attempted to reschedule the hearing.  Therefore, the prior hearing request was considered withdrawn, and the Veteran's case has since been adjudicated and remanded for additional claim development.  See 38 C.F.R § 20 704(d), (e) (2015).

In June 2010, March 2012, and September 2015 the Board remanded the matters for additional development.  That development has now been completed and the case has been returned to the Board for further adjudication

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to an increased rating for the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   

FINDINGS OF FACT

1. Prior to December 1, 2015, the Veteran's IBS with GERD and Crohn's colitis with anemia was manifested by a combination of symptoms productive of severe impairment of health including constant diarrhea several time a day eventually requiring the use diapers, fatigue due to several nighttime bowel movements, incapacitating pain during bowel movements and otherwise constant abdominal pain and discomfort, burning chest pain, frequent nausea, and frequent esophageal spasm.

2. From December 1, 2015, the Veteran's IBS with GERD and Crohn's colitis with anemia was manifested by a combination of symptoms productive of severe impairment of health including constant diarrhea several time a day requiring the use diapers, incontinence, constipation alternating with diarrhea, fatigue due to several nighttime bowel movements, incapacitating pain during bowel movements and otherwise constant abdominal pain and discomfort, burning chest pain, frequent nausea, and frequent esophageal spasms lasting several hours that are unresponsive to medication.


CONCLUSIONS OF LAW

1. For the appeal period prior to December 1, 2015, the criteria for an initial rating of 60 percent for IBS with GERD and Crohn's colitis with anemia have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).

2. For the appeal period prior to December 1, 2015, the criteria for an initial rating in excess of 60 percent for IBS with GERD and Crohn's colitis with anemia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board begins its analysis by addressing whether the Veteran has been accorded appropriate process in pursuit of her claim.  Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  Prior to initial adjudication, a February 2007 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  Because this appeal arises from disagreement with an initial evaluation following the grant of service connection and the claim has therefore been substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist, by procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records and post-service VA treatment records identified by the Veteran have been obtained.  Additionally, as requested in the September 2015 remand, the Veteran's most recent VA treatment records were procured, and as requested in the March 2012 remand decision the temporary claims file containing 2010 and 2011 VA treatment records and a TDIU VA examination report has been incorporated into the claims file.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  However, where entitlement to compensation has already been established and entitlement to a higher disability rating is at issue, the present level of disability, not past medical history, is of primary concern, and a review of the claims file is not necessarily required to adjudicate the claim.  See id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, several VA examinations have been provided for the Veteran's left knee and gastrointestinal disorders.  These examinations were conducted in March 2007, September 2010, October 2010, and December 2015.  Although the March 2007 VA examiner did not review the Veteran's claims file, nonetheless, all examinations were based on a thorough in-person evaluation that included: (1) the Veteran's statements regarding his disabilities; (2) a description of the Veteran's pertinent medical history; and (3) where appropriate, observations of the Veteran's performance of various tests such as range of motion and other observable physical manifestations of her disabilities.  The Board finds such examination adequate for rating purposes for the Veteran's service-connected gastrointestinal disorder, but not so for her left knee disorder in light of recent case law as will be explained further in the accompanying remand. 

Finally, the Board must also determine whether the AOJ has substantially complied with the remand directives contained in past remand decisions.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. 268.   After a review of the June 2010, March 2012, and September 2015 remand directives, the Board finds that, as described above, the AOJ has substantially complied with those remand directives, including the provision of additional VA examinations as ordered by the June 2010 and September 2015 Board remand decisions, and the provision of outstanding treatment records and temporary claims file.

II. Pertinent Evidentiary Rules

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

III. Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the "same manifestation" of the "same disability" under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notwithstanding this principle, two different disability ratings may be assigned if the Veteran has separate and distinct manifestations of one injury such that assignment of two separate diagnostic codes is required to appropriately compensate him for the totality of his symptoms.  See id.

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Finally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. at 261; Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

A. Schedular Rating for the Gastrointestinal Disorders

Diseases of the digestive system are rated according the criteria in the diagnostic codes 7200-7345.  38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, cannot be combined with each other.  Id.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Separate ratings are not assigned to certain diseases of the digestive system because certain coexisting abdominal conditions produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, or disturbance in nutrition, and do not lend themselves to separate and distinct disability rating without violating the principle against anti-pyramiding that is outlined in 38 C.F.R. § 4.14.  Cf 38 C.F.R. § 4.113.

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  8 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.

Here, prior to December 1, 2015 the Veteran's gastrointestinal disorders were collectively rated under Diagnostic Code 7319 for irritable colon syndrome.  From December 1, 2015 onwards the Veteran's gastrointestinal disorders were collectively rated under Diagnostic Code 7346.

Diagnostic Code 7319 provides a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

Diagnostic Code 7346 (hiatal hernia) assigns a 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114.  A 30 percent rating for a hiatal hernia is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

1. Evidence

Here, a review of the record reveals that in conjunction with her Notice of Disagreement (NOD) received by the RO in October 2007, the Veteran submitted a statement indicating that her service-connected disabilities caused her to be unable to perform certain functions, limited her employability, and impacted her daily living activities.

In service the Veteran was diagnosed with GERD in August 2004 and with IBS and Crohn's disease in December 2005.  A January 2006 Medical Examination Board (MEB) report indicated that she was continuously treated for abdominal pain and severe diarrhea since November 2003 onwards.  The Veteran had previously been diagnosed with acute colitis and duodenitis.  On account of these conditions as well as her left knee, the MEB recommended her for medical discharge, and referred her to the Physician's Examination Board (PEB), who concurred in a June 2006 report.

A March 2007 VA examination indicated that the Veteran suffered from IBS, Crohn's disease, and GERD.  Weight was noted to be stable, with no loss or gain.  The Veteran reported that she did not have any vomiting but did have frequent episodes of nausea with 15 to 20 episodes of nausea each day when not taking her prescribed Remicade, and 7 to 9 times a day while taking Remicade.  She also reported fatigue due to bowel movements 3 to 4 times a night.  She reported constant abdominal pain of 4 out of 10 on a 10 point scale; with pain sharply increased to an 8 or a 9 during a bowel movement, and this increased pain lasting for about 15 minutes with each bowel movement.  She described her pain during bowel movements as incapacitating.  She reported watery, foul smelling stools.  The Veteran indicated that she had not been hospitalized or visited the ER for her condition, but that she could not drive for extended periods of time because she must always have access to a bathroom.  The examiner also indicated that the Veteran had chronic anemia and hemorrhoids.  Parenthetically, the Board notes that the Veteran was in receipt of a separate 10 percent rating for iron deficiency anemia associated with the gastrointestinal disorder prior to December 1, 2015.  She is also separately service-connected for internal hemorrhoids.  With regard to the Veteran's GERD symptoms, the VA examiner noted that the Veteran had symptoms of her tongue burning, chest pain of a 10 out of 10 intensity when symptomatic, and episodes of such chest pain lasting for about 20 minutes, and frequent nausea.  The Veteran indicated that she had substernal pain that was incapacitating and frequent esophageal spasm occurring 1 to 3 times a week for which she took a Mylanta/Lidocaine cocktail, which alleviated her pain after a few minutes.  No weight loss or gain was reported and the Veteran weighed 182 lbs. at the time of the examination.  The examiner indicated that there were no signs of malnutrition or dehydration.

Another VA examination was conducted in September 2010.  The Veteran was diagnosed with GERD, irritable colon, and Crohn's disease.  Chronic anemia and shortness of breath with esophageal spasm and stomach cramps were noted.  The Veteran reported from her throat to stomach area that must be treated with GI cocktail or it did not resolve.  She again reported many dark watery stools a day with foul odor, and cramps accompanying diarrhea.  She denied vomiting and constipation but did report nausea and occasional melena.  The examiner noted there was no hematemesis, and no weight loss or gain.  The Veteran's weight at the time of that examination was 185 pounds.  No signs of malnutrition were noted.

Finally, a third VA examination was conducted in December 2015.  At this examination the Veteran reported that she had two or three "accidents" a week due to her IBS and Crohn's disease and that she must wear pads and carry baby wipes with her on account of this.  She also reported symptoms of alternating diarrhea and constipation, as well as incontinence, and constant abdominal pain.  The examiner noted that no weight loss or malnutrition was associated with the Veteran's conditions.  With regard to the Veteran's GERD, the Veteran reported 4 or 5 esophageal spasms a week, with one lasting 6 hours.  The Veteran explained that her "GI cocktail" was no longer effective; this is consistent with treatment records from the Providence VA Medical Center (VAMC).  The Veteran was noted to have dysphagia, pyrosis, reflux, regurgitation and substernal pain, with nausea and sleep disturbances more than four times a year and lasting less than a day.  The Veteran's esophageal spasms were noted to be severe.

The Veteran's VA treatment records reveal complaints of diarrhea, dysphagia, esophagitis, and lower abdominal pain from January 2007 onwards.  No melena or hematemesis is noted.  The Veteran's weight is relatively constant throughout her treatment records, with an average of 183-185 lbs. from around 2012 onwards; this is approximately 10 lbs. more than her weight as noted in service treatment records from 2005 and 2006.  There is no evidence of malnutrition.  The Veteran is consistently positive for GERD symptoms with a worsening of symptoms noted since April 2012 when those symptoms did not respond to medications as well.  The Veteran has been offered an esophagogastroduodenoscopy (EGD) with Botox several times but has declined this treatment.  She has been prescribed Depends diapers as needed since at least January 2011.  A January 2014 colonoscopy was negative for active inflammation or dysphasia, and the Veteran had a colonoscopy with Botox prior to this in December 2013.  In a September 2010 note from the Veteran's VA treating psychiatrist regarding the Veteran's employability, the psychiatrist indicates that on account of her gastrointestinal disorders the Veteran must always be near a toilet, must make frequent trips to the toilet, and must spend a lot of time in the restroom.  Additionally she indicated that the Veteran was constantly afraid that she will have bowel incontinence, that she has had incidents of incontinence in the past, and that she felt very horrified and humiliated by this.  

2. Analysis

As a preliminary matter, with regard to the Veteran's lay statements, the Board finds those statements to be both competent and credible with regard to her symptoms, functional loss, and the impact of those symptoms on her daily life.  In so finding, the Board notes that while the Veteran did serve as a medical specialist in the military and may have some medical expertise, the symptoms of a condition, in contrast to a diagnosis or an etiology opinion do not require such medical expertise.  Additionally, because these statements are both competent and credible, the Board finds that the Veteran's lay statements, including those contained in the VA examination reports constitute probative evidence.  

First, addressing the appeal period prior to December 1, 2015, the Board notes that the Veteran was in receipt of a 30 percent rating for her gastrointestinal service-connected symptomatology and was also in receipt of a separate 10 percent rating for iron deficiency anemia from March 25, 2007.  In the December 2015 rating decision that granted a 60 percent rating for the Veteran's gastrointestinal disorder effective from December 1, 2015, the AOJ discontinued the separate rating for anemia also effective from December 1, 2015, and recharacterized the Veteran's disorder to include anemia.  This is a reflected on the title page of this decision.  The action by the AOJ is presumably because Diagnostic Code 7346 contemplates the presence of anemia.  It would be pyramiding to assign a separate rating for a symptom (anemia) that is also contemplated by the 60 percent rating under Diagnostic Code 7346.  Thus, the Board has considered whether this recharacterized disorder and the associated 60 percent rating would be appropriate prior to December 1, 2015.  The Board concludes that such a rating and recharacterization of the disability at issue is appropriate.  After a review of the Veteran's statements, service treatment records, and post-service VA treatment records, the Board finds that the totality of the Veteran's symptoms from multiple gastrointestinal disorders approximately meet the criteria for a 60 percent rating under Diagnostic Code 7346.  In doing so the Board notes that the current 30 percent rating assigned to the Veteran under Diagnostic Code 7319 does not address all of the Veteran's GERD symptoms albeit it essentially addresses the Veteran's IBS and Crohn's disease symptoms.  More specifically it does not address her frequent episodes of severe chest pain, nausea, and tongue burning.  Moreover, while the 30 percent rating under 7319 does contemplate severe diarrhea it does not fully address additional functional impact of that diarrhea, including occasional incontinence, as many as 20 episodes of diarrhea throughout the day, with an additional 3 or 4 causing extreme pain and sleep disturbances at night.  Accordingly, the 60 percent rating under Diagnostic Code 7346 is more appropriate because it accounts for "other symptom combinations productive of severe impairment of health."

In finding that a 60 percent rating under 7346 is warranted for the appeal period prior to December 1, 2015, the Board notes that it has considered whether the Veteran would be entitled to a higher rating under any of the other diagnostic codes for digestive disorders.  The only other applicable diagnostic code that could result in rating above 60 percent is Diagnostic Code 7323, for ulcerative colitis.  38 C.F.R. § 4.114.  However, the 100 percent rating for that diagnostic code requires pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, with the serious complication of liver abscesses.  Id., Diagnostic Code 7323.  However, as discussed above the Veteran has repeatedly been found to not exhibit malnutrition or weight loss as a result of her disorders, and while she has been found to have chronic anemia, as discussed above, she is receiving a separate rating for anemia secondary to her gastrointestinal disorders.  For these same reasons, although the Board notes that although the Veteran's gastrointestinal disorder symptoms, in particular her GERD appear to have worsened, the Veteran's disability picture is not more closely approximated by the 100 percent rating under Diagnostic Code 7323 subsequent to December 1, 2015.   Finally, the Board notes that while it has considered all other diagnostic codes for digestive disorders in 38 C.F.R. § 4.114, those diagnostic codes are either not analogous to the Veteran's disability picture or if applied would not result in a higher rating.  

Accordingly, the Board finds that the Veteran's IBS with GERD and Crohn's colitis with anemia approximately meets the criteria for a 60 percent rating under Diagnostic Code 7346 prior to December 1, 2015, but that a rating in excess of 60 percent under Diagnostic Code 7346 subsequent to December 1, 2015 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).

B. Extraschedular Considerations

Certain exceptional or unusual circumstances may warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the schedular evaluations are inadequate, the Board proceeds to the second step.  Id.  At the second step, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the "governing norm[s]" set forth by 38 C.F.R. § 3.321(b)(1), the regulation under which extraschedular ratings are assigned.  Id.  Namely, those governing norms are "marked interference with employment" or "frequent periods of hospitalization." See id.  If the Veteran's disability picture exhibits these governing norms, the Board proceeds to the third step.  Id.  At the third and final step, the Board refers the Veteran's claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first step of the three part inquiry laid out in Thun v. Peake, 22 Vet App 111 (2008), the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disability is inadequate.  Here, a comparison between the level of severity and symptoms of the Veteran's gastrointestinal disability, and the established criteria found in the rating schedule demonstrates that the schedular ratings reasonably describe her symptoms.  Further, as indicated by 38 C.F.R. § 4.1 "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

In so finding the Board notes that Veteran reported that symptoms from her gastrointestinal disorder, specifically several nighttime bowel movements, frequently disturb her sleep, causing her fatigue, as well as the use of diapers are not specifically contemplated by the rating criteria.  However, the effects of this are contemplated by the 60 percent rating criteria of Diagnostic Code 7346, which contemplates symptoms productive of a severe impairment of health beyond symptoms of diarrhea.  38 C.F.R. § 4.114.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Accordingly, referral for extraschedular consideration is not appropriate here.

C. TDIU

Here, the record reflects that the Veteran was consistently employed throughout the appeal prior to RO grant of entitlement to a TDIU, effective October 7, 2010, in a March 2011 rating decision.  The grant of entitlement to TDIU was effective October 7, 2010, the date that the Veteran received her last pay check from her last employer.  As such, further consideration of entitlement to TDIU is not warranted because the Veteran does not contend and the evidence does not show that her service-connected disabilities render her unemployable prior to October 7, 2010.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

ORDER

Prior to December 1, 2015, an initial rating of 60 percent for IBS with GERD and Crohn's colitis with anemia is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 1, 2015, an initial rating in excess of 60 percent for IBS with GERD and Crohn's colitis with anemia is denied.


REMAND

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes that the Veteran was most recently afforded a VA examination of her left knee disability in December 2015, but the VA examination was inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, active and passive motion does not appear to have been tested on examination in 2015.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected left knee disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for joints (knees).  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


